Yeates J.
I entirely concur in the charge of the court, that a man is bound by the lines of his survey returned, and acceptance of a patent thereon, where there is no fraud; that the accidental clearing over the boundary of patented land vests no interest in the vacant lands of the commonwealth, and constitutes no improvement; and that the clearing of lands belonging to the commonwealth, without a bona fde settlement, vests no right by improvement.
A variety of decisions on these several points, has fully established the law. It remains to be considered, whether the plaintiff under the facts of this case, is barred by the limitation act of 26th March 1785. [His honour then stated the facts.]
Under these facts it cannot be asserted, that Ruth Thomas had an improvement on the premises in question, known to the laws and usages of this state. Its character is truly ascertained by the third section of the act of 30th December 1786, which conveys the correct idea of it, as far as my recollection extends. If any equitable claim could be derived by Ruth Thomas under the acts of those who preceded her in the possession of these lands, it is manifest that her equity originated under the commonwealth, and was not adverse thereto. That possession was no bar to the commonwealth, who might make an entry thereon, support *81an ejectment therefor, or grant the lands to any other persons, who would succeed to the same rights. It irresistibly follows, that the act of limitations could not be interposed as a bar to the plaintiff’s recovery.
I am therefore of opinion, that the judgment of the Common Pleas be reversed, and that a venire Jadas de novo be awarded.
Brackenridge J. was sick during the argument, and gave no opinion.
Judgment reversed.